Citation Nr: 1329223	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable initial evaluation for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1958 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2011, and a 
transcript of the hearing is of record.


FINDING OF FACT

The February 2010 VA examination reflects that the Veteran's 
service-connected bilateral hearing loss has been manifested 
by no worse than level I hearing impairment in the right ear 
and level IV hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 
3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 
Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 
(2012).  VA must inform the Veteran about the information 
and evidence that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the Veteran is 
expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. 
§ 3.159(b)(1).  The appeal for a higher rating for hearing 
loss arose from a disagreement with the initial evaluation 
assigned following the grant of service connection for 
bilateral hearing loss.  As such, there is no duty to 
provide further VCAA notice.  38 C.F.R. § 3.159(b)(3) 
(2012).  Rather, VA is only required to provide notice of 
the decision (under 38 U.S.C. § 5104) and a statement of the 
case (under 38 U.S.C. § 7105).  The record reflects that 
these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA 
by gathering relevant records.  VA has a duty to assist in 
obtaining the Veteran's service medical records, VA medical 
records and other relevant records.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c).  The Veteran's service treatment 
records and VA examination records have been obtained and 
are in the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by 
providing a medical examination to the Veteran.  VA provided 
an examination to the Veteran in February 2010.  The 
February 2010 VA examination report provided clinical 
findings necessary to determine if an increased rating for 
the Veteran's service-connected hearing loss was warranted 
in the context of the rating criteria.  The report also 
provided findings as to the impact of his service-connected 
hearing loss on his daily life as required by Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

The Board finds the record as it stands includes adequate 
evidence to allow the Board to decide the issue on appeal.  
Additionally, the Veteran has not identified any relevant 
evidence that is outstanding.  Thus, VA satisfied its duties 
to notify and assist the Veteran with his claim for an 
increased rating for his service-connected hearing loss.  As 
such, appellate review may proceed without prejudice to the 
Veteran.  



In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans 
Law Judge who conducts a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty 
to suggest the submission of evidence that may have been 
overlooked.  Here, during the Board hearing in September 
2011, the issue on appeal was fully explained by the 
Veterans Law Judge (VLJ).  In addition, the VLJ asked 
questions to ascertain the existence of any outstanding 
potentially available evidence which could help substantiate 
the claim.  The Veteran has not suggested any deficiency in 
the conduct of the hearing.  Therefore, the Board finds 
that, consistent with Bryant, the VLJ complied with the 
duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Merits of the Claim

The Veteran asserts that his service-connected bilateral 
hearing loss is more disabling than currently rated, 
entitling him to a compensable rating, meaning a rating 
higher than just zero percent.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2012).  If the disability more close 
approximates the criteria for the higher of two ratings, the 
higher rating will be assigned; otherwise, the lower rating 
will be assigned 38 C.F.R. § 4.7 (2012).  It is not expected 
that, in all cases, all will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2012).  All 
reasonable doubt material to the determination is resolved 
in the Veteran's favor.  38 C.F.R. § 4.3 (2012). 

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran as well as 
the entire history of the Veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of the 
appropriateness of a staged rating is required for increased 
rating claims, irrespective of whether it is an initial 
rating at issue or instead an established rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and 
VII are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2012).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In 
light of the audiological examination results of record, 
however, these provisions do not apply in the Veteran's 
case.

Service connection has been established for the disability 
at issue effective from October 9, 2009.  As such, the 
rating period on appeal is from October 9, 2009.  A VA 
audiological examination was afforded to the Veteran in 
February 2010.  The examiner diagnosed the Veteran with 
sensorineural hearing loss in the right ear and in the left 
ear.  The examination results documented a puretone 
threshold average of 27.5 for the right ear and 51.25 for 
the left ear, at the relevant frequencies of 1000, 2000, 
3000 and 4000 Hertz.  The Maryland CNC speech recognition 
score was 98 percent for the right ear and 80 percent for 
the left ear.  Based on those results with the utilization 
of Table VI, the Veteran had level I hearing impairment in 
the right ear and level IV hearing impairment in the left 
ear.  Applying the results to Table VII, a zero percent 
rating is warranted for bilateral hearing loss based on the 
February 2010 audiological examination results.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, in 
mechanically applying the rating criteria, the Veteran's 
bilateral hearing loss has not been disabling enough to 
warrant a higher rating.  The rating criteria simply do not 
call for a rating in excess of zero percent for this level 
of hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  This is so for the entire rating period on 
appeal.  See Hart, 21 Vet. App. at 509-10.

The regulations provide that consideration of whether 
special monthly compensation (SMC) is required when 
evaluating any claim for impaired hearing.  38 C.F.R. 
§ 4.85(g).  Certain levels of SMC may be awarded for 
deafness or for deafness in combination with other specified 
disabilities.  However, as the results from February 2010 VA 
examination do not show that the Veteran is deaf in either 
ear, a special monthly compensation rating is not warranted.  
Id.
 
The above determinations are based upon consideration of 
applicable rating provisions.  The February 2010 VA 
examination describes the impact of the Veteran's hearing 
impairment on his daily life.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  It was noted by the examiner that the 
Veteran reported interference with his ability to understand 
others in group conversation.  Additionally, in September 
2011 testimony, the Veteran stated that he has to ask people 
to repeat things and that he must speak to people on a one 
on one basis.  He stated that in a crowded restaurant he 
would have difficulty communicating.  Such effects do not 
take the Veteran's case outside the norm as to warrant 
referral for consideration of a higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  
The symptoms of his disability (impaired hearing) have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

Finally, the Board is cognizant of the ruling of the United 
States Court of Appeals for Veterans Claims (Court) in Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court 
held that a claim for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability, either expressly raised by the Veteran or 
reasonably raised by the record, involves an attempt to 
obtain an appropriate rating for a disability and is part of 
the claim for an increased rating.  Although the February 
2010 VA audiological examination report noted the effect of 
the Veteran's hearing loss on his usual occupation was 
significant, there was no indication by the Veteran he is 
unemployable due to his bilateral hearing loss.  In 
September 2011 testimony, the Veteran stated that his 
hearing loss impacts him socially but not at work.  
Accordingly, the Board concludes a claim for TDIU has not 
been raised.

For the foregoing reasons, the Board finds that the claim 
for a rating in excess of zero percent for bilateral hearing 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a compensable initial 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

ORDER

Entitlement to a compensable initial evaluation for 
bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


